879 A.2d 155 (2005)
Patricia M. EGGER, Administratrix of the Estate of Charles Egger, Deceased, and National Union Fire Insurance Company
v.
GULF INSURANCE COMPANY, Brownyard Group, Inc., W.H. Brownyard Corporation and/or Brownyard Brothers, Inc. and Aon Risk Services, Inc. of Pennsylvania and Brokerage Professionals, Inc.
Petition of Gulf Insurance Company.
Supreme Court of Pennsylvania.
June 21, 2005.

ORDER
PER CURIAM.
AND NOW, this 21st day of June 2005, the Petition for Allowance of Appeal in the above captioned matter is GRANTED, limited to the following issue:
Whether an assignee has standing to sue an insurer where an insured's assignment of its interests in an insurance policy is made to the assignee in violation of a policy restriction requiring the insurer's consent?